Citation Nr: 0430036	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  00-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for residuals of a 
right eye injury.

3.  Entitlement to service connection for removal of the 
prostate, to include secondary to Agent Orange exposure.

4.  Entitlement to service connection for a heart condition, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, his son, and D. D.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
However, the RO in Reno, Nevada currently has jurisdiction. 

The Board notes that the veteran appealed the RO's November 
1999 denial of service connection for PTSD.  The RO granted 
the claim in March 2004, and appellate action regarding this 
decision has not been initiated.  Therefore, the Board no 
longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of service connection for residuals of malaria, 
residuals of a right eye injury, and a heart condition 
secondary to PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent evidence of record which links the 
veteran's prostate condition to exposure to Agent Orange 
during service.
CONCLUSION OF LAW

Service connection is not warranted for removal of the 
prostate as secondary to Agent Orange exposure.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2002, as well as by the 
discussions in the January 2000 statement of the case (SOC) 
and the March 2004 supplemental statement of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection for a 
prostate condition secondary to Agent Orange exposure, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim in November 
1999, prior to the enactment of the VCAA.  Therefore, the 
February 2002 VCAA notice was not issued until after the 
adverse decision.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in February 2002, the 
claim was readjudicated based upon all the evidence of record 
as evidenced by the March 2004 SSOC.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, the post-service medical records confirm that 
the veteran underwent removal of the prostate due to benign 
prostatic hypertrophy, but there are no indications in the 
service medical records that he had such a condition during 
his active period of service.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded an examination.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103 and 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  In this 
case, the service records confirm that the veteran had the 
type of active service required under the governing laws and 
regulations.  Therefore, the presumption of exposure to Agent 
Orange during that service applies.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

The service medical records are entirely negative for any 
complaints or diagnoses of prostate conditions.  In the 
1990s, many years after the veteran's service, the veteran 
was diagnosed and treated for benign prostatic hypertrophy.  
In 1992, the veteran underwent cytoscopy and transurethral 
resection of the prostate.  However, a diagnosis of prostate 
cancer does not appear in the record.  In December 2003, the 
veteran testified that he was advised to have half of his 
prostate remove because it would become cancerous.  He noted 
that there had been a recurrence of the same problem, and 
that he was to undergo removal of the remainder of his 
prostate.  

Even though it can be presumed that the veteran was exposed 
to herbicides during service, benign prostatic hypertrophy is 
not one of the diseases listed in 38 C.F.R. § 3.309(e) as 
presumptively attributable to herbicide exposure.  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, there is no competent evidence that would 
show direct causation.  

Therefore, the only remaining evidence in support of the 
claim consists of lay statements.  However, as medical 
expertise is required in this instance, the veteran is not 
competent to comment on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In reviewing the available evidence of record, the Board must 
conclude that service connection for removal of the prostate 
due to Agent Orange exposure is not warranted.  


ORDER

Service connection has not been established for removal of 
the prostate, and the appeal is denied.  


REMAND

The evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under 38 U.S.C.A. § 5103A, a veteran is 
entitled to a complete VA medical examination that includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  Given 
the governing law and regulations, as well as the reasons 
outlined below, the Board finds that examinations are in 
order.  

Service Connection for Malaria

The service medical records show that in 1970, it was 
suspected that the veteran was suffering from malaria, but 
the diagnosis was not confirmed.  However, it was suspected 
that he was suffering from a viral syndrome.  When the 
veteran was treated for phimosis in January 1971, the 
examiner noted a history of malaria in July 1970.  

In December 2003, the veteran testified that he has suffered 
from the same type of symptoms since service.  Post-service 
records show that the veteran has been diagnosed and treated 
for viral syndrome in the 1990s.  However, the veteran has 
never been afforded a VA examination to determine what he 
suffered from during service, and if the post-service 
findings represent an ongoing condition.  

Service Connection for Residuals of a Right Eye Injury

The service medical records show that the veteran sustained 
an injury to the right eye.  The post-service records reflect 
ongoing complaints related to the right eye.  Apparently, a 
physician opined in February 1999 that the trauma had 
resolved without progressive ocular disease.  However, in 
subsequent medical record entries, the continued complaints 
related to the right eye are noted along with the history of 
the injury in service.

Service Connection for a Heart Condition

In March 2004, the RO granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Here, the veteran asserts that service 
connection should be established for a cardiovascular 
condition as secondary to PTSD.  

Service medical records are negative for any complaints or 
diagnosis of heart conditions.  The post-service records show 
that the veteran suffered a cerebrovascular accident in 1991, 
and physicians pointed to work-related stress.  Records also 
reflect diagnoses of hypertension, arteriorsclerotic heart 
disease, and coronary artery disease.  

The veteran was afforded a VA cardiovascular examination in 
October 1999.  The examiner did not find documentation of 
hypertension in the service medical records, but did note the 
times that the veteran was diagnosed with an anxiety disorder 
and complained of musculoskeletal/chest wall pain.  Based on 
the findings of record, the examiner opined that the 
veteran's PTSD did not cause his hypertension and coronary 
artery disease and found it more likely than not that the 
veteran's PTSD could on occasion elevate his blood pressure 
or bring on his anginal symptoms.  However, an opinion 
regarding PTSD as aggravating the condition was not reported.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  Judicial interpretation 
of the matter of secondary service connection, embodied in 38 
C.F.R. § 3.310, requires consideration of whether or not a 
service- connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
These considerations require development of the medical 
record, inasmuch as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In this case, it is 
essential for the examiner to have access to the medical 
evidence of record in order to make a specific determination 
in this regard.  Therefore, an examination is in order.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must send a VCAA notice 
letter which is in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The notice must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology and severity of his 
malaria residuals, right eye injury 
residuals, removal of the prostate, and 
heart condition secondary to PTSD.  

	a.  The examiner should state 
whether the veteran currently has 
residuals of malaria or a viral syndrome.  
If so, then the examiner should opine as 
to whether it is at least as likely as 
not that any current residuals of malaria 
or viral syndrome are related to the 
veteran's complaints in service.  

	b.  The examiner should identify any 
residuals from the veteran's right eye 
injury of 1953.  

	c.  The examiner is requested to 
state whether it is at least as likely as 
not his service-connected PTSD aggravates 
(i.e. worsen) any of the veteran's 
cardiovascular conditions, including 
hypertension.  If so, the degree of 
worsening should be reported.

The claims file must be made available to 
and reviewed by the examiners in 
connection with the examinations.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiners should integrate the previous 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of any conditions diagnosed.  
The reports of examination should include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  The 
AMC should specifically consider whether 
the cardiovascular disabilities 
increased in severity as a result of his 
service-connected PTSD pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995).  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



